This controversy presents the same questions involved in cause No. 7575, Reader v. Farriss, ante, p. 459, 153 P. 678, in which the opinion has just been handed down.
This was a proceeding instituted "by the plaintiff in error in the former case, plaintiff below, who was also dissatisfied with the judgment of the trial court, holding that neither party was entitled to the office of sheriff and declaring the same to be vacant.
For the reasons stated in the former opinion, the judgment herein is also reversed and remanded, with directions to proceed as directed in the former opinion. *Page 493 
All the Justices concur, except SHARP, J., who delivers an opinion expressing his views. See, ante, p. 466, 153 P. 680.